            Case 3:19-cv-00334 Document 1 Filed 11/21/19 Page 1 of 11



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                EL PASO DIVISION

BANK OF NEW YORK MELLON                        §
TRUST COMPANY, N.A. AS                         §
TRUSTEE FOR MORTGAGE ASSETS                    §
MANAGEMENT SERIES I TRUST,                     §
                                               §
      Plaintiff,                               §
                                               §     Civil Action No. 3:19-cv-334
v.                                             §
                                               §
TERESITA DE JESUS FACIO, JULIO                 §
HUMBERTO FACIO, HECTOR                         §
FACIO, CARLOS FRANCISCO                        §
FACIO, MARIA ESPERANZA                         §
VILCHIS, MARIA SOCORRO FACIO-                  §
CONTRERAS, NORMA ALICIA                        §
SCHRECKENGOST, VERONICA                        §
GUADALUPE STOCKER, SYLVIA                      §
YOLANDA FACIO, CAROL FACIO                     §
RIVERA AKA CAROLINA RIVERA,                    §
AND MARTIN MANUEL FACIO,                       §
                                               §
     Defendants.                               §

                         PLAINTIFF’S ORIGINAL COMPLAINT

       COMES NOW, Bank of New York Mellon Trust Company, N.A. as Trustee for

Mortgage Assets Management Series I Trust (“BNYM” or “Plaintiff”) and files this its Original

Complaint against Teresita de Jesus Facio, Julio Humberto Facio, Hector Facio, Carlos Fransisco

Facio, Maria Esperanza Vilchis, Maria Socorro Facio-Contrras, Norma Alicia Schreckengost,

Veronica Guadalupe Stocker, Sylvia Yolanda Facio, Carol Facio Rivera aka Carolina Rivera, and

Martin Manuel Facio (“Defendants”), and would respectfully show the Court as follows:




PLAINTIFF’S ORIGINAL COMPLAINT
MWZM: 17-000043-210                                                             PAGE 1
             Case 3:19-cv-00334 Document 1 Filed 11/21/19 Page 2 of 11



                         I. PARTIES, JURISDICTION AND VENUE

       1.      Plaintiff BNYM is the trustee of a trust. When determining the citizenship of the

real parties in interest for purposes of diversity jurisdiction, it is the citizenship of the trustee

which controls, not the citizenship of the beneficiaries of the trust. Navarro Sav. Assoc. v. Lee,

446 U.S. 458, 464-66 (1980); Manufacturers and Traders Trust Co. v. HSBC Bank USA, N.A.,

564 F.Supp.2d 261, 263 (S.D.N.Y. 2008). Wells Fargo is a national banking association which is

chartered and has its main office in South Dakota. In Wachovia Bank, N.A. v. Schmidt, 546 U.S.

303 (2006), the Supreme Court held that a national bank is a citizen of the state where its main

office, as designated in its articles of association, is located. Wachovia Bank, N.A. 546 U.S. at

307; see 28 U.S.C. § 1348 (2006). Therefore, Plaintiff BNYM is a citizen of New York for

purposes of diversity jurisdiction.

       2.      Maclovia Saldana (“Decedent”) was an obligor under the Loan Agreement.

Decedent died on or about July 10, 2008. Upon information and belief, no probate is open for

Decedent’s estate in the county where the subject property is located or the county where she

died. Accordingly, there is no executor or administrator to be made a party in this proceeding as

the personal representative of the Decedent’s estate.

       3.      Defendant Teresita De Jesus Facio is a citizen of Texas, an obligor under the Loan

Agreement, and daughter of Decedent. She may be served with process at 8512 San Miguel

Drive, El Paso, Texas 79907, or at such other place as she may be found. Summons is requested.

       4.      Defendant Julio Humberto Facio is a citizen of Texas and the son of Decedent. He

may be served with process at 12572 Wendy Reed Drive, El Paso, Texas 79928, or at such other

place as he may be found. Summons is requested.




PLAINTIFF’S ORIGINAL COMPLAINT
MWZM: 17-000043-210                                                                  PAGE 2
             Case 3:19-cv-00334 Document 1 Filed 11/21/19 Page 3 of 11



       5.     Defendant Hector Facio is a citizen of Texas and the son of Decedent. He may be

served with process at 8512 San Miguel Drive, El Paso, Texas 79907, or at such other place as he

may be found. Summons is requested.

       6.     Defendant Carlos Francisco Facio is a citizen of Texas and the son of Decedent.

He may be served with process at 8512 San Miguel Drive, El Paso, Texas 79907, or at such other

place as he may be found. Summons is requested.

       7.     Defendant Maria Esperanza Vilchis is a citizen of Texas and the daughter of

Decedent. She may be served with process at 8512 San Miguel Drive, El Paso, Texas 79907, or

at such other place as she may be found. Summons is requested.

       8.     Defendant Maria Socorro Facio-Conteras is a citizen of Texas and the daughter of

Decedent. She may be served with process at 8410 Tigris Drive, Apt 502, El Paso, Texas 79907,

or at such other place as she may be found. Summons is requested.

       9.     Defendant Norma Alicia Schreckengost is a citizen of California and the

granddaughter of Decedent. She may be served with process at 11016 Hemlock Avenue,

Hesperia, California 92345, or at such other place as she may be found. Summons is requested.

       10.    Defendant Veronica Guadalupe Stocker is a citizen of California and the

granddaughter of Decedent. She may be served with process at 13199 Soft Cloud Way,

Victorville, California 93292, or at such other place as she may be found. Summons is requested.

       11.    Defendant Sylvia Yolanda Facio is a citizen of California and the granddaughter

of Decedent. She may be served with process at 12563 Caballero Court, Victorville, California

92395, or at such other place as she may be found. Summons is requested.

       12.    Defendant Carol Facio Rivera, a/k/a Carolina Rivera is a citizen of California and

the granddaughter of Decedent. She may be served with process at 16465 Green Tree Boulevard,

PLAINTIFF’S ORIGINAL COMPLAINT
MWZM: 17-000043-210                                                               PAGE 3
              Case 3:19-cv-00334 Document 1 Filed 11/21/19 Page 4 of 11



Apt 27, Victorville, California 92395, or at such other place as she may be found. Summons is

requested.

        13.     Defendant Martin Manuel Facio is a citizen of California and the grandson of

Decedent. He may be served with process at 15833 Rough Rider Place, Victorville, California

92394, or at such other place as he may be found. Summons is requested.

        14.     This Court has jurisdiction over this dispute under 28 U.S.C. § 1332 because there

is complete diversity between Plaintiff and Defendants, and the amount in controversy exceeds

$75,000.00. Due to Defendants’ conduct, as alleged herein, Plaintiff has the right to foreclose

upon real property which secures a debt pursuant to a security instrument. When seeking

foreclosure pursuant to a lien securing the repayment of a debt, the outstanding amount owed on

the debt is the amount in controversy. Farmers Bank of Alexandria v. Hooff, 32 U.S. 168, 170

(U.S. 1833). The total unpaid balance owed of as of April 8, 2019 was $94,651.54. Interest and

fees continue to accrue.

        15.     Additionally, attorney’s fees are included in the amount in controversy. See

Graham v. Henegar, 640 F.2d 732, 736 (5th Cir. 1981). Plaintiff estimates that attorney’s fees

will be in excess of $15,000.00 through trial. Accordingly, the amount in controversy is well in

excess of $75,000.00.

        16.     Venue is proper in this district and division, the United States District Court for

the Western District of Texas, El Paso Division, under 28 U.S.C. § 1391(b)(2) because the real

property that is the subject of this action is situated in this district and division.

                                     II. SUMMARY OF FACTS

        17.     On or about June 16, 2003, Decedent Maclovia Saldana and Defendant Teresita

De Jesus Facio (as “Borrowers”) executed that certain Adjustable Rate Note (Home Equity

PLAINTIFF’S ORIGINAL COMPLAINT
MWZM: 17-000043-210                                                                      PAGE 4
             Case 3:19-cv-00334 Document 1 Filed 11/21/19 Page 5 of 11



Conversion) (the “Note”) in the original principal amount of $93,000.00 payable to Financial

Freedom Senior Funding Corporation and bearing interest at the rate of 2.580% per annum. A

copy of the Note is attached hereto as Exhibit A.

       18.      Concurrently with the Note, the Borrowers executed that certain Adjustable Rate

Deed of Trust (Home Equity Conversion) (the “Security Instrument” and together with the Note,

the “Loan Agreement”), as grantors, granting Financial Freedom Senior Funding Corporation a

security interest in certain real property and improvements located in Anderson County, Texas,

commonly known as 8512 San Miguel Drive, El Paso, Texas 79907, and more particularly

described as:

       LOT 7, BLOCK 3, VALLE DE SAN MIGUEL ADDITION, AN ADDITION TO
       THE CITY OF EL PASO, EL PASO COUNTY, TEXAS, ACCORDING TO
       THE MAP THEREOF ON FILE IN BOOK 53, PAGE 1, PLAT RECORDS OF
       EL PASO COUNTY, TEXAS.

(the “Property”). The Security Instrument was recorded in the Real Property Records for El Paso

County, Texas on October 8, 2003 under Instrument No. 20030098677. A true and correct copy

of the Security Instrument is attached hereto at Exhibit B.

       19.      The loan was subsequently transferred from Financial Freedom Senior Funding

Corporation to Mortgage Electronic Registration Systems, Inc. (“MERS”), as nominee for

Financial Freedom Acquisition LLC, as evidenced by that certain Corporate Assignment of Deed

of Trust (“First Assignment”) executed on September 25, 2009 and recorded in the Real Property

Records for El Paso County, Texas under Instrument No. 20090071809. A true and correct copy

of the First Assignment is attached hereto as Exhibit C.

       20.      The loan was then subsequently transferred from MERS, as nominee for Financial

Freedom Acquisition LLC to CIT Bank, N.A., as evidenced in that certain Assignment of Deed of



PLAINTIFF’S ORIGINAL COMPLAINT
MWZM: 17-000043-210                                                              PAGE 5
             Case 3:19-cv-00334 Document 1 Filed 11/21/19 Page 6 of 11



Trust (“Second Assignment”) executed on August 27, 2015 and recorded in the Real Property

Records for El Paso County, Texas under Instrument No. 20150066190. A true and correct copy

of the Second Assignment is attached hereto as Exhibit D.

       21.      The loan was then subsequently transferred from CIT Bank, N.A. to Bank of New

York Mellon Trust Company, N.A., as Trustee for Mortgage Assets Management Series I Trust,

as evidenced in that certain Assignment of Deed of Trust (“Third Assignment”) executed on

September 6, 2018 and recorded in the Real Property Records for El Paso County, Texas under

Instrument No. 20180070768. A true and correct copy of the Third Assignment is attached hereto

as Exhibit E.

       22.      Plaintiff is the current legal owner and holder of the Note endorsed in blank and

the mortgagee as that term is defined in section 51.0001(4) of the Texas Property Code.

       23.      Under the terms of the Loan Agreement, the Borrowers are required to pay

property taxes and maintain insurance on the Property.

       24.      The Loan Agreement further provides that should the Borrowers fail to pay

property taxes and maintain insurance on the Property, that the lender may enforce the Security

Instrument by selling the Property according to law and in accordance with the provisions set out

in the Loan Agreement.

       25.      On July 10, 2005, Decedent Maclovia Saldana passed away. No probate was ever

opened for her. In accordance with Texas Estates Code §§ 101.001(b) and 101.051, her heirs

acquired all of her interest in the Property immediately upon her death—subject to the Loan

Agreement debt owed to Plaintiff.

       26.      Defendant Teresita De Jesus Facio has failed to pay property taxes and maintain

insurance on the Property.

PLAINTIFF’S ORIGINAL COMPLAINT
MWZM: 17-000043-210                                                               PAGE 6
              Case 3:19-cv-00334 Document 1 Filed 11/21/19 Page 7 of 11



        27.     Further, though some, if not all, of the heirs have had the use, benefit, and

enjoyment of the Property, they have failed or refused to pay property taxes and maintain

insurance on the Property.

        28.     The Loan Agreement in default as of July 29, 2015. Notice of Default and request

to cure was served to the Estate of Maclovia Saldana and Defendant Teresita De Jesus Facio in

accordance with the Loan Agreement and the Texas Property Code on March 12, 2019. A true

and correct copy of the Notice of Default is attached hereto as Exhibit F.

        29.     The default was not cured. With this Original Complaint, Plaintiff hereby

accelerates the full amount of the debt.

        30.     In accordance with Texas Rule of Civil Procedure 54, all conditions precedent

have been performed or have occurred for Plaintiff to enforce its security interest against the

Property. Plaintiff brings this suit for declaratory judgment and foreclosure so it may enforce its

security interest in the Property.

                   III. CAUSE OF ACTION – STATUORTY PROBATE LIEN

        31.     The foregoing paragraphs are incorporated by reference for all purposes.

        32.     Plaintiff seeks a declaration from this Court that Plaintiff has a statutory probate

lien against the Property under the terms of the Loan Agreement and the following statutory

authority:

                    a. TEX. ESTATES CODE §§ 101.001(b) and 101.051(b)(1),
                       which state in pertinent part:

                        “ . . . the estate of a person who dies intestate vests
                        immediately in the person's heirs at law, subject to
                        the payment of, and is still liable for: the debts of the
                        decedent, except as exempted by law. . .”




PLAINTIFF’S ORIGINAL COMPLAINT
MWZM: 17-000043-210                                                                  PAGE 7
             Case 3:19-cv-00334 Document 1 Filed 11/21/19 Page 8 of 11



                   b. TEXAS TITLE EXAMINATION STANDARDS § 11.10,
                      which states in pertinent part:

                       “A decedent’s Property passes to his or her heirs at
                       law or devisees immediately upon death, subject in
                       each instance, except for exempt Property, to
                       payment of debts, including estate and inheritance
                       taxes;” and

                   c. TEXAS TITLE EXAMINATION STANDARDS § 11.60,
                      which states in pertinent part:

                       “A decedent’s Property passes to his or her heirs at
                       law or devisees immediately upon death, subject in
                       each instance, except for exempt Property, to
                       payment of debts, including estate and inheritance
                       taxes . . . Property of a decedent passes subject to
                       unpaid debts and taxes of the estate.”

       33.      Through Plaintiff’s statutory probate lien, reserved in Texas Estates Code

§§ 101.001 and 101.151, Plaintiff has an enforceable and superior lien against the heir’s interest

in the Property. Because of a material breach of the Loan Agreement, Plaintiff seeks to enforce

its statutory probate lien in the Property through foreclosure.

                 VI. CAUSE OF ACTION – DECLARATORY JUDGMENT

       34.      The foregoing paragraphs are incorporated by reference for all purposes.

       35.      Plaintiff requests a declaration from this Court that it is the owner and holder of

the Note and beneficiary of the Security Instrument. Plaintiff requests a further declaration from

this Court that, as owner and holder of the Note and beneficiary of the Security Instrument,

Plaintiff is a mortgagee as that term is defined under Texas Property Code section 51.0001(4),

and is authorized to enforce the power of sale in the Security Instrument through foreclosure of

the Property.




PLAINTIFF’S ORIGINAL COMPLAINT
MWZM: 17-000043-210                                                                 PAGE 8
             Case 3:19-cv-00334 Document 1 Filed 11/21/19 Page 9 of 11



       36.     Plaintiff has been forced to hire the undersigned attorneys to seek a declaratory

judgment as a result of the Defendants’ failure to comply with the Loan Agreement. Plaintiff is

therefore entitled to and seeks judgment against Defendants for its reasonable attorney’s fees in

this action, both through trial and in the event of a subsequent appeal, as provided by the Security

Instrument signed by Borrowers, and by statute. TEX. CIV. PRAC. & REM. CODE § 37.009.

                          V. CAUSE OF ACTION - FORECLOSURE

       37.     The foregoing paragraphs are incorporated by reference for all purposes.

       38.     Plaintiff asserts a cause of action for judicial foreclosure against Defendants.

Plaintiff has fully performed its obligations under the Loan Agreement, however, Defendants

have failed to pay taxes and/or insurance for the Property required under the Note.

       39.     The Security Instrument permits Plaintiff to foreclose on the Property should there

be an event of default on the Note. Accordingly, Plaintiff seeks judgment in its favor and an

order allowing foreclosure in accordance with the Security Instrument and Texas Property Code

section 51.002, or alternatively, a judgment for judicial foreclosure.

       40.     Plaintiff has been forced to hire the undersigned attorneys to pursue this claim;

Plaintiff is therefore entitled to and seeks judgment against Defendants for its reasonable

attorney’s fees in this action, both through trial and in the event of a subsequent appeal, as

provided by the Loan Agreement and by statute. TEX. CIV. PRAC. & REM. ANN. § 38.001(8).

Plaintiff seeks an award of attorney’s fees as a further obligation on the Note and not as a money

judgment against Defendants, personally.

       41.     All conditions precedent have been performed or have occurred.




PLAINTIFF’S ORIGINAL COMPLAINT
MWZM: 17-000043-210                                                                   PAGE 9
              Case 3:19-cv-00334 Document 1 Filed 11/21/19 Page 10 of 11



                                VI. TRESSPASS TO TRY TITLE

        42.     Concurrent with Plaintiff acquiring all of Defendants’ right, title and interest in

the Property by enforcement of Plaintiff’s statutory probate lien by non-judicial foreclosure,

public auction, or foreclosure under Texas Rule of Civil Procedure 309, Plaintiff seeks a

declaration and judgment under the Texas Uniform Declaratory Judgment Act, Texas Civil

Practice and Remedies Chapter 37, that Defendants are divested of all of their right, title and

interest in the Property and that all of Defendants’ right, title, and interest in the Property are

vested in Plaintiff.

                                   VI. WRIT OF POSSESSION

        43.     If any person occupies or claims possession of the Property after transfer of all

right, title and interest in the Property by trustee’s or sheriff’s deed, Plaintiff requests a writ of

possession against Occupant in accordance with Texas Rule of Civil Procedure 310.

                                           VII. PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiff requests that upon final hearing,

that Defendants be cited to appear and answer, and the Court enter judgment granting:

        a.      a declaration that all of Decedent’s heirs-at-law have been made parties to this suit
                and are vested with all of Decedent’s right, title, and interest in the Property; and

        b.      a declaration that the Note is in default;

        c.      a declaration that due to a breach of the Loan Agreement, Plaintiff’s statutory
                probate lien against the Property shall be enforced by a foreclosure or public
                auction; or alternatively, a judgment for judicial foreclosure; and that through the
                foreclosure or auction the Defendants are divested and Plaintiff is vested with all
                of the right, title, and interest to the Property;

        d.      a writ of possession against any Occupant of the Property who fails or refuses to
                leave the Property after foreclosure or auction;




PLAINTIFF’S ORIGINAL COMPLAINT
MWZM: 17-000043-210                                                                  PAGE 10
           Case 3:19-cv-00334 Document 1 Filed 11/21/19 Page 11 of 11



      e.     attorneys’ fees and costs of suit, not as a personal judgment against the
             Defendants, but only as an additional debt secured by the Deed of Trust; and

      f.     all other relief, in law and in equity, to which Plaintiff is entitled.

                                                  Respectfully submitted,

                                                  By: /s/ Mark D. Cronenwett
                                                      MARK D. CRONENWETT
                                                      Texas Bar No. 00787303
                                                      mcronenwett@mwzmlaw.com

                                                       JONATHAN C. SMITH
                                                       Texas Bar No. 24103940
                                                       jsmith@mwzmlaw.com

                                                    MACKIE WOLF ZIENTZ & MANN, P.C.
                                                    14160 N. Dallas Parkway, Suite 900
                                                    Dallas, Texas 75254
                                                    214-635-2650 (Phone)
                                                    214-635-2686 (Fax)

                                                    ATTORNEYS FOR PLAINTIFF




PLAINTIFF’S ORIGINAL COMPLAINT
MWZM: 17-000043-210                                                                    PAGE 11
